



Exhibit 10.1
THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (the “Third
Amendment to Credit Agreement,” or this “Amendment”) is dated as of December 6,
2018, among VANGUARD NATURAL GAS, LLC, a Kentucky limited liability company
(“Borrower”), VANGUARD NATURAL RESOURCES, INC., a Delaware corporation, as
Parent, and CITIBANK, N.A., as Administrative Agent (the “Administrative
Agent”), and the financial institutions executing this Amendment as Lenders.
R E C I T A L S
A.Borrower, the financial institutions signing as Lenders and Administrative
Agent are parties to a Fourth Amended and Restated Credit Agreement dated as of
August 1, 2017, as amended by a Limited Waiver and First Amendment to Fourth
Amended and Restated Credit Agreement dated as of January 9, 2018, and as
amended by a Second Amendment to Credit Agreement dated as of July 5, 2018 (as
further amended, modified, and supplemented and in effect prior to the date
hereof collectively, the “Original Credit Agreement”).
B.    The parties desire to amend the Original Credit Agreement as hereinafter
provided.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.    Same Terms. All terms used herein which are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (i) all references in the
Loan Documents to the “Agreement” shall mean the Original Credit Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time, and (ii) all references in the Loan Documents to the “Loan Documents”
shall mean the Loan Documents, as amended by this Amendment, as the same shall
hereafter be amended from time to time. In addition, the following terms have
the meanings set forth below:
“Credit Agreement” means the Original Credit Agreement, as amended hereby and as
further amended, modified or supplemented or in effect from time to time after
the date hereof.
“Third Amendment Effective Date” means the date when the conditions set forth in
Section 2 of this Amendment have been complied with to the satisfaction of the
Administrative Agent, unless waived in writing by the Administrative Agent.
2.    Conditions Precedent. The obligations, agreements and waivers of Lenders
as set forth in this Amendment are subject to the satisfaction (in the opinion
of Administrative Agent), unless waived in writing by Administrative Agent, of
each of the following conditions (and upon such satisfaction, this Amendment
shall be deemed to be effective as of the Third Amendment Effective Date):
(a)    Third Amendment to Credit Agreement. Administrative Agent shall have
received duly executed counterparts of this Amendment from Borrower and Lenders
to the Original Credit Agreement constituting the Required Revolving Credit
Lenders.


THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT– Page 1

--------------------------------------------------------------------------------





(b)    Fees and Expenses. Administrative Agent shall have received payment of
all out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment.
(c)    Representations and Warranties. All representations and warranties
contained herein or otherwise made in writing in connection herewith shall be
true and correct in all material respects and as of the Third Amendment
Effective Date except to the extent (i) that any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the Third Amendment Effective Date, such representations and warranties shall
continue to be true and correct in all material respects as of such specified
earlier date, and (ii) that any such representation and warranty is expressly
qualified by materiality or by reference to Material Adverse Effect, in which
case such representation and warranty (as so qualified) shall continue to be
true and correct in all respects.
(d)    No Default. No Default or Event of Default has occurred and is continuing
or will occur as a result of this Agreement.
3.    Amendments to Original Credit Agreement. On the Third Amendment Effective
Date, Section 9.14(i)(iii) of the Original Credit Agreement shall be amended to
read in its entirety as follows:
(iii)    the fair market value of any Oil and Gas Property sold in any single
such Disposition that is consummated on or after May 1, 2019, shall not exceed
$25,000,000, and the aggregate fair market value of all Oil and Gas Properties
sold in all such Dispositions that are consummated on or after May 1, 2019,
between any two consecutive Scheduled Redeterminations shall not exceed
$75,000,000, it being understood that all Dispositions consummated between the
Third Amendment Effective Date and May 1, 2019, shall not be subject to this
clause (iii), and
4.    Certain Representations. Borrower represents and warrants that, as of the
Third Amendment Effective Date: (a) Borrower has full power and authority to
execute this Amendment and this Amendment constitutes the legal, valid and
binding obligation of Borrower enforceable in accordance with its terms, except
as enforceability may be limited by general principles of equity and applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally; and (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any governmental authority or other person is required for the execution,
delivery and performance by Borrower thereof. In addition, Borrower represents
that after giving effect to this Amendment all representations and warranties
contained in the Original Credit Agreement and the other Loan Documents are true
and correct in all material respects on and as of the Third Amendment Effective
Date as if made on and as of such date except to the extent (i) that any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Third Amendment Effective Date, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date, and (ii) that any such
representation and warranty is expressly qualified by materiality or by
reference to Material Adverse Effect, in which case such representation and
warranty (as so qualified) shall continue to be true and correct in all
respects.
5.    No Further Amendments. Except as previously amended in writing or as
amended hereby, the Original Credit Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties.


THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT– Page 2

--------------------------------------------------------------------------------





6.    Acknowledgments and Agreements. Borrower acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms,
and Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto. Borrower, Administrative Agent, Issuing Bank and each Lender do hereby
adopt, ratify and confirm the Original Credit Agreement, as amended hereby, and
acknowledge and agree that the Original Credit Agreement, as amended hereby, is
and remains in full force and effect. Borrower acknowledges and agrees that its
liabilities and obligations under the Original Credit Agreement, as amended
hereby, and under the other Loan Documents, are not impaired in any respect by
this Amendment. This Amendment is a Loan Document and any breach of any
representations, warranties and covenants under this Amendment shall be subject
to Section 10.01 of the Original Credit Agreement.
7.    Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
that Administrative Agent now has or may have in the future under or in
connection with the Original Credit Agreement and the other Loan Documents, each
as amended hereby, or any of the other documents referred to herein or therein.
This Amendment shall constitute a Loan Document for all purposes.
8.    Confirmation of Security. Borrower hereby confirms and agrees that all of
the Security Instruments that presently secure the Obligations shall continue to
secure, in the same manner and to the same extent provided therein, the payment
and performance of the Obligations as described in the Original Credit Agreement
as modified by this Amendment.
9.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.
10.    Incorporation of Certain Provisions by Reference. The provisions of
Section 12.10 of the Original Credit Agreement captioned “Governing Law,”
Section 12.11 of the Original Credit Agreement captioned “Submission to
Jurisdiction”, Section 12.12 of the Original Credit Agreement captioned “Waiver
of Venue”, Section 12.13 of the Original Credit Agreement captioned “Service of
Process”, and Section 12.14 of the Original Credit Agreement captioned “WAIVER
OF JURY TRIAL” are incorporated herein by reference for all purposes.
11.    Entirety, Etc. This Amendment and all of the other Loan Documents embody
the entire agreement between the parties. THIS AMENDMENT AND ALL OF THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.




[This space is left intentionally blank. Signature pages follow.]


THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT– Page 3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
LOAN PARTIES


VANGUARD NATURAL GAS, LLC






By:    /s/ Ryan Midgett        
Name: Ryan Midgett
Title: Chief Financial Officer




VANGUARD NATURAL RESOURCES, INC.






By:    /s/ Ryan Midgett        
Name: Ryan Midgett
Title: Chief Financial Officer




VANGUARD OPERATING, LLC


By:
Vanguard Natural Gas, LLC,

Its Sole Member






By:    /s/ Ryan Midgett        
Name: Ryan Midgett
Title: Chief Financial Officer




ENCORE CLEAR FORK PIPELINE LLC






By:    /s/ Ryan Midgett        
Name: Ryan Midgett
Title: Chief Financial Officer






THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT –
Signature Page

--------------------------------------------------------------------------------





EAGLE ROCK ACQUISITION PARTNERSHIP, L.P.


By:
EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY, INC.,

Its general partner






By:    /s/ Ryan Midgett        
Name: Ryan Midgett
Title: Chief Financial Officer




EAGLE ROCK ACQUISITION PARTNERSHIP II, L.P.


By:
EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY II, INC.,

Its general partner






By:    /s/ Ryan Midgett        
Name: Ryan Midgett
Title: Chief Financial Officer




EAGLE ROCK ENERGY ACQUISITION CO., INC.






By:    /s/ Ryan Midgett        
Name: Ryan Midgett
Title: Chief Financial Officer




EAGLE ROCK ENERGY ACQUISITION CO. II, INC.






By:    /s/ Ryan Midgett        
Name: Ryan Midgett
Title: Chief Financial Officer






THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT –
Signature Page

--------------------------------------------------------------------------------





EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY, INC.






By:    /s/ Ryan Midgett        
Name: Ryan Midgett
Title: Chief Financial Officer




EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY II, INC.






By:    /s/ Ryan Midgett        
Name: Ryan Midgett
Title: Chief Financial Officer




ESCAMBIA ASSET CO. LLC






By:    /s/ Ryan Midgett        
Name: Ryan Midgett
Title: Chief Financial Officer




ESCAMBIA OPERATING CO. LLC






By:    /s/ Ryan Midgett        
Name: Ryan Midgett
Title: Chief Financial Officer




VNR HOLDINGS, LLC


By:
Vanguard Natural Gas, LLC,

Its Sole Member




By:    /s/ Ryan Midgett        
Name: Ryan Midgett
Title: Chief Financial Officer




THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT –
Signature Page

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT


CITIBANK, N.A.,
as Administrative Agent






By:    /s/ Eamon Baqui    
Name: Eamon Baqui
Title: Vice President




THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT –
Signature Page

--------------------------------------------------------------------------------





LENDERS


___________________________________






By:                            
Name: _____________________________
Title: _____________________________
 




THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT –
Signature Page